DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/21 has been entered.
Claims 1 and 3-23 are pending.
Claims 16-23 remain withdrawn.
Claims 1, 6, and 11 have been amended by Applicant.
Claims 1 and 3-15 are currently under consideration.

 Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1 and 3-15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of a signal wherein the lectin is PhoSL or AAL, does not reasonably provide enablement for methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of a signal attributed to a reaction of PSA in a urine sample from a person with Gleason score of 6 with said lectin wherein the lectin is just any lectin that has a binding constant of 5.6 x 104 M-1 or more at 25˚C for 1→ 6 fucose sugar chain No. 405. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the  wherein the lectin is just any lectin that has a binding constant of 5.6 x 104 M-1 or more at 25˚C for 1→ 6 fucose sugar chain No. 405.  
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of a signal attributed to a reaction of PSA in a urine sample from a person with Gleason score of 6 with said lectin wherein a lower signal attributed to the reaction of PSA contained in the specimen composed of urine from the human body than the reference value indicates the presence of a high-risk prostate cancer in the human body wherein the lectin is PhoSL or AAL (Tables 8 and 10, in particular). The specification does not demonstrate the claimed method would predictably function using just any lectin encompassed by the claims. The lectins of the claims are defined based on ability to bind various sugar chain structures and PSA has numerous types of sugar chains that could be bound by various lectins (Zhang et al (US 2011/0129849 A1; 6/2/11). Further, lectins (including AAL) are known to bind numerous types of sugar chains (see Abstract of Kondo et al (Clinica Chimica Acta, 1995, 243: 1-9)). However, the specification does not demonstrate lectins that differentiate high risk prostate cancer (PhoSL and AAL) differentiate high risk prostate cancer based on their recited ability to bind recited sugar chain structures. Further, if it were demonstrated PhoSL and AAL differentiate high risk prostate cancer based on their recited ability to bind recited sugar chain structures on PSA wherein the recited sugar chains are decreased on PSA of high-risk prostate cancer subjects, other lectins having the same binding constants as PhoSL and AAL for recited sugars would not predictably differentiate high-risk prostate cancer as claimed if said other lectins remained strongly bound to additional sugar chains that PhoSL and AAL do not bind on PSA of high-risk prostate cancer subjects. In order to perform the claimed method with lectins other than PhoSL and AAL, undue experimentation would be required to identify which (if any) other lectins encompassed by the claims that bind recited sugar structures (as claimed) are capable of detecting high risk prostate cancer as claimed.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of evaluating the presence or absence of high-risk prostate cancer in a human body based on a comparison between a reaction value of a signal attributed to a reaction of PSA contained in a specimen composed of urine from the human body with a lectin with a reference value of a signal attributed to a reaction of PSA in a urine sample from a person with Gleason score of 6 with said lectin wherein the lectin is just any lectin that has a binding constant of 5.6 x 104 M-1 or more at 25˚C for 1→ 6 fucose sugar chain No. 405, and Applicant has not enabled said methods because it would require undue experimentation to identify which (if any) other lectins encompassed by the claims that bind recited sugar structures (as claimed) are capable of detecting high risk prostate cancer as claimed. 

In the Reply of 7/2/21, Applicant cited [0020] of the instant specification and indicates the claims are enabled because applicant has found that when lectin capable of binding to an —>6 fucose sugar chain is reacted with a specific subject that is a PSA in urine, a detection level of a PSA-lectin complex surprisingly decreases as the malignancy of prostate cancer progresses. Applicant further argues one of skill in the art would recognize lectins having a binding constant of 5.6 x 104 M-1 or more at 25˚C for 1→ 6 fucose sugar chain No. 405 can detect the presence or absence of high risk prostate cancer because PhoSL and AAL have binding constants of 5.6 x 104 M-1 or more at 25˚C for 1→ 6 fucose sugar chain No. 405 and PhoSL and AAL can detect the presence or absence of high risk prostate cancer, as claimed. Applicant further cites MPEP §2164.02: "The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970)." Applicant further cites MPEP §2164.01(b): "As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112 is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)."
	The amendments to the claims and the arguments found in the Reply of 7/2/21 have been carefully considered, but are not deemed persuasive. The examiner agrees that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642